Exhibit 10(g)(1)

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

 

1.               CONTRACT ID CODE

 

2.               AMENDMENT/MODIFICATION NO.

 

M116

 

3.               EFFECTIVE DATE

 

See Block 16

 

4.               REQUISITION/PURCHASE REQ. NO.

 

N/A

 

5.               PROJECT NO. (If applicable)

 

6.               ISSUED
BY                                                            CODE

 

U.S. Department of Energy
Rocky Flats Project Office
10808 Highway 93, Unit A
Golden, CO 80403-8200

 

7.               ADMINISTERED BY (If other than Item 6)CODE

 

8.               NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and
ZIP Code)

 

Kaiser-Hill Company, L.L.C.

Rocky Flats Environmental Technology Site

10808 Highway 93, Unit B

Golden, CO 80403-8200

 

CODE

 

FACILITY CODE

 

 

 

9A. AMENDMENT OF SOLICITATION NO.

o

 

 

 

 

9B. DATED (SEE ITEM 11)

 

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.
DE-AC34-00RF01904

ý

 

 

 

 

10B. DATED (SEE ITEM 13)
February 1, 2000

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

o                 The above numbered solicitation is amended as set forth in
Item 14. The house and date specified for receipt of Offers

 

o                 Is extended.

 

o                 Is not extended

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

(a) By completing Items 8 and 15 and returning                  copies of the
amendment: (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12.         ACCOUNTING AND APPROPRIATION DATA (If required)

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

o        A. THIS CHANGE ORDER IS ISSUED PURSUANT TO (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

o        B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc, SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

 

ý        C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY
OF:

Mutual Agreement of the Parties / Clause 1.75, Changes – Cost Reimbursement (AUG
1987) – Alt, I (APR 1984)

 

o        D. OTHER (Specify type of modification and authority)

 

E. IMPORTANT: Contractor  o is not,  ý is required to sign this document and
return 3 copies to the issuing office.

 

14.         DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section
headings, including solicitation/contract subject matter where feasible)

 

 

The purpose of this modification is to extend the range of incentive
effectiveness.

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A.         NAME AND TITLE OF SIGNER (Type or print)

 

L.A. MARTINEZ

Director of Administration and Chief Financial Officer

 

15B.           CONTRACTOR/OFFEROR

 

/s/ Len A. Martinez

 

(Signature of person authorized to sign)

 

15C.           DATE SIGNED

3/24/04

 

16A.         NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

CHARLES A. DAN, JR.

Contracting Officer

 

16B.           UNITED STATES OF AMERICA

 

/s/ Charles A. Dan, Jr.

 

(Signature of contracting officer)

 

18C. DATE SIGNED

3/24/04

 

NSN 7540-01-152-8070

PREVIOUS EDITION

UNUSABLE

30-105

STANDARD FORM 30 (Rev. 10-83)

Prescribed by GSA

FAR (48 CFR) 53243

 

--------------------------------------------------------------------------------


 

DE-AC34-00RF01904

Modification M116

Page 2 of 4

 

1. Section B, Clause B.5 “Schedule Incentive,” paragraph (d) is hereby modified
to read:

 

(d) In no event shall the schedule incentive fee payable under subparagraphs (b)
and (c) plus the incentive fee payable in accordance with Clause I.23 exceed
14.09417% of Target Cost. Any fee reduction for late schedule set forth in
subparagraphs (b) and (c) shall be deducted from the incentive fee payable under
Clause I.23. Nothing in this subparagraph shall limit the deduction from fee for
Category 1, 2, or 3 events as set forth in Clause B.6 (3).

 

2. Part II-Contract Clauses, Section I., Clause I.23 entitled Incentive Fee
(MAR1997), subparagraph (e) is hereby revised to read as follows:

 

“(e) Fee payable.

 

(1) Cost Incentive:

a.                    The cost incentive fee payable under this contract shall
be the target fee increased by the sum of the following:

(i) thirty (30) cents for every dollar that the total allowable cost is below
Target

Cost down to $401,230,884 less than Target Cost; plus

(ii) twenty (20) cents for every dollar that the total allowable cost is below
Target

Cost less $401,230,884, down to $673,273,309 less than Target Cost; plus

(iii) twenty-five (25) cents for every dollar than the total allowable cost is
below

Target Cost less $673,273,309, down to $850,864,464 less than Target Cost.

b.                   The fee payable under this contract shall be decreased by
thirty (30) cents for every dollar that the total allowable cost exceeds Target
Cost up to $886,081,537 greater than Target Cost.

c.                    In no event shall the cost incentive fee be greater than
14.09417 percent or less than 1.88761 percent of Target Cost. The Maximum Fee,
including any fees earned under the Cost Incentive under this Clause I.23 plus
the Schedule Incentive earned under Clause B.5, Schedule Incentive, shall not
exceed 14.09417 percent of the Target Cost.

d.                   The provisions set forth above are depicted by the curve
included in Section J, Attachment H.”

 

2

--------------------------------------------------------------------------------


 

DE-AC34-00RF01904

Modification M116

Page 3 of 4

 

3. Clause B.8, Additional Item(s) Excluded from Actual Cost, is amended by
adding the following as paragraphs f and g:

 

f.                 Costs incurred for the following Requests for Equitable
Adjustment (REAs), up to a cumulative total of $40,000,000:

 

REA #

 

Description

2002-1040

 

Waste Isolation Pilot Plant (WIPP)/Waste Acceptance Criteria (WAC) –Part III

2004-1051

 

Waste Isolation Pilot Plant (WIPP)/Waste Acceptance Criteria (WAC) – Part IV

2000-1004

 

Special Nuclear Material (SNM) Removal Delays (Government-Furnished Services and
Items)

2003-1045

 

National Emergency Part II

2003-1047

 

Waste Disposition (Government-Furnished Services and Items)

2003-1048

 

Remediation Waste Volumes

2001-1036

 

Plutonium Oxide Moisture Measurement

2002-1042

 

Size Reduction/Shipment of Items to Savannah River Site

2000-1018

 

Plutonium Separation and Packaging System (PuSPS) Outside Requirement (Savannah
River Site)

2002-1038

 

Assignment and Qualification of Systems Engineers and DNFSB 2000-2 Phase 2 B371
Vital safety Systems

2002-1041

 

Air Monitoring for Beryllium and Radionuclides During Building Demolition

2000-1027

 

Shipment of Waste to WIPP (Vent Filters)

2001-1030

 

Nevada Test Site WAC

2002-1043

 

Implementation of Contact Handled WAC

 

g.              The incurred costs, from February 1, 2000 through the date of
Physical Completion, of Pension Contributions, Active Employee Health Care
Benefits, and Retiree Health Benefits exceeding a combined total of $246,777,000
as identified in Closure Project Baseline WBS Activities:

IJAG010030,31,32,33,34,35,36 (lines 101,102,106,107 and 117)

IJXXX1003 (lines 101,102,106 and 117)

IJAG010040,41

IJAD086502,03,04,05,06

IJXXX86506

 

4.                  Section J, Attachment H, Schedule and Cost Incentive Graphs:
The Cost Incentive Graph is hereby replaced by the attached Cost Incentive
Graph, Revision 1. The Schedule Incentive Graph remains unchanged.

 

3

--------------------------------------------------------------------------------


 

DE-AC34-00RF01904

Modification M116

Page 4 of 4

 

Contractor’s Statement of Release

 

In consideration of the modification(s) agreed to herein, Kaiser-Hill Company,
L.L.C. hereby releases the Government from any and all liability under this
Contract for further equitable adjustment in Target Cost, Target Schedule or
Target Fee associated with changes up to $40,000,000 in cost associated with the
REAs identified in Clause B.8 (f), above. In the event additional funding is not
provided to cover the total $40,000,000 by October 1, 2005, Kaiser-Hill Company,
L.L.C. reserves its right to request an equitable adjustment in Target Cost,
Target Schedule or Target Fee for any remaining unfunded costs.

 

End of Modification

 

--------------------------------------------------------------------------------


 

Cost Incentive, Revision 1

 

[g39531kgimage002.jpg]

 

4

--------------------------------------------------------------------------------